Appeal by the defendant from a judgment of the Supreme Court, Kings County (Huttner, J.), rendered January 27, 1988, convicting him of attempted murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that he was deprived of his right to a fair trial due to prosecutorial misconduct. We disagree. The record indicates that counsel for both sides were arguably overzealous and, although certain remarks may have been better left unsaid, the trial court promptly sustained objections, maintained an orderly trial allowing both sides to present their theories in full, and instructed the jury to disregard the attorneys’ unprofessional conduct. Under the circumstances of this case, in which the evidence of the defendant’s guilt was overwhelming, the defendant was not deprived of a fair trial (see, People v Galloway, 54 NY2d 396).
We have considered the defendant’s remaining contention and find it to be without merit (see, CPL 270.35; People v Buford, 69 NY2d 290, 299). Brown, J. P., Harwood, Miller and Ritter, JJ., concur.